Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 1 of 15 Page ID
                                  #:6510




                 EXHIBIT 44
                                                                                                                   EXHIBIT 44-1
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 2 of 15 Page ID
                                                  #:6511

             From:           Krieger, Angela (A.) </o=ford/ou=fordnal/cn=recipients/cn=akrieger>
             Sent:           Thu Aug 07 2008 12:20:45 EDT
                             Krieger, Angela (A.) </o=ford/ou=fordnal/cn=recipients/cn=akrieger>;Haran, Ed (E.W.)
                             </o=ford/ou=fordnal/cn=recipients/cn=eharan>;Kirchhoffer, Johann (J.)
                             </o=ford/ou=fordeul/cn=recipients/cn=jkirchho>;Kawwas, George (G. V.)
                             </o=ford/ou=fordnal/cn=recipients/cn=gkawwas>;Stroven, Jeffrey (J.J.)
                             </o=ford/ou=fordnal/cn=recipients/cn=jstroven>;Younis, Hisham (.)
                             </o=ford/ou=fordnal/cn=recipients/cn=hyounis>;Tim Woods <tim.woods@us.yazaki.com>;Chitalia,
                             Janak (J.C.) </o=ford/ou=fordnal/cn=recipients/cn=jchitali>;Alla Simonov
                             <alla.simonov@us.yazaki.com>;thomas.braun@getrag.de <thomas.braun@getrag.de>;Ken Luong
                             <ken.luong@leoni.com>;Tadikamalla, Bhaskar (BK.)
             To:
                             </o=ford/ou=fordnal/cn=recipients/cn=btadikarn>;D'Arrigo, Nino (N.)
                             </o=ford/ou=fordnal/cn=recipients/cn=adarrigo>;Zerona, Gary (.)
                             </o=ford/ou=fordnal/cn=recipients/cn=gzerona>;Harris Reyes, Kenneth (KHR.)
                             </o=ford/ou=fordnal/cn=recipients/cn=kharrisr>; Salanta, Michael (M.)
                             </o=ford/ou=fordnal/cn=recipients/cn=msalanta>;Price, Don (D .D.)
                             </o=ford/ou=fordnal/cn=recipients/cn=dprice22>;Patel, Sandip (S.H.)
                             </o=ford/ou=fordnal/cn=recipients/cn=spatel l>; Griffith, Colin (C.D.)
                             </o=ford/ou=fordeul/cn=recipients/cn=cgriffl8>;Aversa, Fiero (P.)
                             </o=ford/ou=fordnal/cn=recipients/cn=paversa>
                             Madej, Jeanette (J.) </o=ford/ou=fordnal/cn=recipients/cn=jmadej>;Hura, Scott (B.S.)
             CC:             </o=ford/ou=fordnal/cn=recipients/cn=shura>;Krieger, Angela (A.)
                             </o=ford/ou=fordnal/cn=recipients/cn=akrieger>
             Subject:        RE: 58 W Kostal Connector - B299 critical connection
             Attachments:


             Importance:     Normal
             Priority:       Normal
             Sensitivity:    None


            Colin,

            Do we have any updates regarding the 58 W kostal connector: next steps, timing?

            I see in aims that you mentioned that Piero Aversa is the champion of the issue.


            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




            From: Krieger, Angela (A)
            Sent: Tuesday, July 22, 2008 12:55 PM
            To: Haran, Ed (E.W.); Kirchhoffer, Johann (J.); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.); Younis,




Produced Subject to a Confidential Protective Order                                                                        VGSS-00018100
                                                                                                             EXHIBIT 44-2
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 3 of 15 Page ID
                                                  #:6512

            Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong';
            Tadikamalla, Bhaskar (BK.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.);
            Salanta, Michael (M.); Price, Don (D.D.); Patel, Sandip (S.H.)
            Cc: Madej, Jeanette (J.); Hura, Scott (B.S.); Krieger, Angela (A)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Ed,

            I hope that your team is waiting until August, it will not be too late to make a change to the connector in
            case that the connection will still be called critical.

            What is the timing for implementing the connector change and still be able to deliver the transmission
            with the new connector?


            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




            From: Haran, Ed (E.W.)
            Sent: Tuesday, July 22, 2008 10:42 AM
            To: Kirchhoffer, Johann (J.); Krieger, Angela (A); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.);
            Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken
            Luong'; Tadikamalla, Bhaskar (BK.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth
            (KHR.); Salanta, Michael (M.); Price, Don (D.D.); Patel, Sandip (S.H.)
            Cc: Madej, Jeanette (J.); Hura, Scott (B.S.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            All,
            Hennes Kirchhoffer will be in the US for 2 weeks in August. This will be a hot topic during that time
            and we hope to drive the issues to resolution.


            Ed Haran
            Ford Motor Company
            Transmission & Driveline Engineering
            Externally Purchased Transmission Engineering
            Program Control/Transmission System Supervisor
            Phone: (313) 805-2270
            Fax: (734) 523-5523




Produced Subject to a Confidential Protective Order                                                                  VGSS-00018101
                                                                                                          EXHIBIT 44-3
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 4 of 15 Page ID
                                                  #:6513

            email: eharan@ford.com




            From: Kirchhoffer, Johann (J.)
            Sent: Tuesday, July 22, 2008 3 :29 AM
            To: Kirchhoffer, Johann (J.); Krieger, Angela (A); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.);
            Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken
            Luong'; Tadikamalla, Bhaskar (BK.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth
            (KHR.); Salanta, Michael (M.); Price, Don (D.D.); Haran, Ed (E.W.); Patel, Sandip (S.H.)
            Cc: Madej, Jeanette (J.); Hura, Scott (B.S.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Dear All
            one important comment I have missed.

            The fundamental difference of the PCM and the TCU connector system is the 'Total Load' applied. The
            PCM is not mounted onto the powertrain whereas the TCU is. We MUST cover this within the DVP of
            the connector systems.

            The Transmission Internal Connector and the Vehicle Connector are exhibited to higher vibrational
            loads compared to the PCM including:
            - Engine torsionals
            -Rocking
            - Start Up
            - Vehicle Shock Loads transmitted by the LHS mount
            + all the enviornmental loads (water/salt/dust/heat/splash water etc.) applied.

            We have done an DVP assessment via the R +R Checklist approach on the connector Systems internal to
            the transmission on the Getrag Side. The Getrag Qaulification Tree used is judged as 'Bullet Proof' with
            respect to a Failure Mode Escape Point as far as the Connector System is concerned.

            Wouldn't it make sensce, if not done already, to compare the DVP's - Vehicle Connector vs.
            Transmission Internal Conn. to gain more Engineering confidence?
            Please advsie
            Regards
            Hennes


            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext. :49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of
            'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse 1, 50735 Koln
            Sitz der Gesellschaft:Koln




Produced Subject to a Confidential Protective Order                                                              VGSS-00018102
                                                                                                            EXHIBIT 44-4
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 5 of 15 Page ID
                                                  #:6514

            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschaftsfohrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman
            H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider, Jurgen Stackmann




            From: Kirchhoffer, Johann (J.)
            Sent: Dienstag, 22. Juli 2008 08:39
            To: Krieger, Angela (A); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.); Younis, Hisham (.); 'Tim
            Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong'; Tadikamalla,
            Bhaskar (BK.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.); Salanta, Michael
            (M.); Price, Don (D.D.); Haran, Ed (E.W.); Patel, Sandip (S.H.)
            Cc: Madej, Jeanette (J.); Hura, Scott (B.S.); Kirchhoffer, Johann (J.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Dear All
            Please allow me to add some comments.
            There is no need to redesign the connector to a bolted design as such.

            The idea would be to:

            Benchmark the PCM conncetor
            I) Benchmark the PCM connector which is as critical as the TCU. An unintended Engine Stall is also
            referred to be rated as SEV IO in future
            2) The PCM Connector is probably also a mechanically locked connector
            3) What field performance do we have with respect to 'Uninteded Stalls'? - This information will give us
            a target where w eneed to be with the TCU connector with respect to the design and the connection
            process. Currently we have millions of engine out in the field and to my understanding there are no
            significant hazards happening in the past with respect to 'Unintended Stalls' with increased failure rates
            occuring. Please correct me if I am wrong.

            TCU Connector
            4) The TCU connector can follow the same process as the engine connector, assuming the TCU
            connector fulfills the same design requirements as the PCM connector
            5) A positve lock and Feedback to the operator is mandatory
            6) To avoid a partial connected TCU when launching the DPS6, we could install in the first 3 months at
            least, a 2nd check point of the locking feature and if the process is stable we remove this control point
            7) To make the system 100% detectable the connector design requirement would be that in case the
            connector is NOT mechanically locked, at least some of the electrical connections are open, hence I can
            detect a partial connection EOL. During the mechanical locking event the electrical connections should
            be established as well, otherwise they are open. Don't know wether this is feasible

            Transmission Internal Connector - Getrag
            8) We are within the transmission in the same 'Connector' scenario. In case the 'transmission connector
            internally' is not connected properly and falls off we will loose Power to the EC Motor's
            9) Items 4) through 7) are also fully applicalble




Produced Subject to a Confidential Protective Order                                                                VGSS-00018103
                                                                                                         EXHIBIT 44-5
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 6 of 15 Page ID
                                                  #:6515

            Can Getrag comments on this? How does Getrag manage a Partial Transmission Connection? Please
            advise

            Those are just some thoughts we have derived from a discussion I had with the core team. Please
            discuss.
            Regards
            Hennes

            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext. :49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of
            'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse 1, 50735 Koln
            Sitz der Gesellschaft:Koln
            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschaftsfohrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman
            H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider, Jurgen Stackmann




            From: Krieger, Angela (A.)
            Sent: Montag, 21. Juli 2008 21: 57
            To: Krieger, Angela (A.); Kirchhoffer, Johann (J.); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.);
            Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken
            Luong'; Tadikamalla, Bhaskar (BK.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth
            (KHR.); Salanta, Michael (M.); Price, Don (D.D.); Haran, Ed (E.W.); Patel, Sandip (S.H.)
            Cc: Madej, Jeanette (J.); Krieger, Angela (A.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Ed,

            What is the status of the TCU connection? I did not hear anything back regarding the connector
            criticality or the possibility of connector to be redesigned.


            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




Produced Subject to a Confidential Protective Order                                                             VGSS-00018104
                                                                                                              EXHIBIT 44-6
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 7 of 15 Page ID
                                                  #:6516




            From: Krieger, Angela (A)
            Sent: Friday, June 27, 2008 9: 11 AM
            To: Kirchhoffer, Johann (J.); Kawwas, George (G.V.); Stroven, Jeffrey (J.J.); Younis, Hisham (.); 'Tim
            Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong'; Tadikamalla,
            Bhaskar (BK.); Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes,
            Kenneth (KHR.); Salanta, Michael (M.); Price, Don (D.D.); Haran, Ed (E.W.)
            Cc: Madej, Jeanette (J.); Krieger, Angela (A)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Ed,

            Do we assume that the transmission D&R group still calls the TCU connection critical, per the e-mail
            Johann sent?

            If this is the case, is the transmission team going to redesign the connector to be an error proofed
            connector? Please let us know.


            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




            From: Kirchhoffer, Johann (J.)
            Sent: Friday, June 27, 2008 5:55 AM
            To: Kawwas, George (G.V.); Stroven, Jeffrey (J.J.); Krieger, Angela (A); Younis, Hisham (.); 'Tim
            Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong'; Tadikamalla,
            Bhaskar (BK.); Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes,
            Kenneth (KHR.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Dear All
            All the discussion points raised below are valid and understandable from your design perspectives you
            had to deal so far in the past.

            The issue here is as follows:




Produced Subject to a Confidential Protective Order                                                                VGSS-00018105
                                                                                                             EXHIBIT 44-7
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 8 of 15 Page ID
                                                  #:6517


             1) Neutral Event History

            General
            In general the 'Neutral Event' alone is not hazardeous, it is the Neutral Event assiocated with a specific
            potential hazardeous Driving Event which is then clearly a SEV 10 event. We have conducted A Fault
            Tree Analysis outlining this relationship and the potential occurance. Please see attached documentaion

            1.1) Conventional Auto Trans
            - The 'No Drive' scenario in automatic transmissions has been rated in the past with 'SEV 8'
            - A high percentage of 'No Drive' scenario's with conv. automatic transmissions where related to
            mechanical failures, where the Probablility of Occurance is as of today very low. This can only happen
            if a main shaft or shaft connection is breaking
            - The Ford conv. Automatic Transmissions are designed with a 'fail safe' hydraulic gear state (usually
            3rd gear) where the transmission is defaulting to in case of an electrical disconnect
            - In most of the 'No Drive' events an NVH issue ususally a pre-cursor warning the customer that some is
            wrong with the transmission
            - At this point the probablity of occurance of an Neutral Event on conventional Auto Trans in the field
            over useful life is very low

            1.2) Engine
            - An engine stall event is rated as SEV 8, howevever when the vehicle is at low vehicle speeds
            - The PCM design has introduced countermeasures in power redundancy to keep the engine alive as
            such in case of an intermittant contact triggering PCM resets
            - An 'Engine Stall' event occuruing at higher vehicle speeds has been rated also as 'SEV 8' in the past,
            however the OGC team has evidence that this event is customer safety critical and should be rated as a
            SEV IO event loosing power entirly

            1.3) ASM History (Auto Shift Manual)
            - The Auto Shift Manual is basically the 'small brother' of the DSG's comprising only one clutch and 2
            distinct PT - Please see attached transmission structure overview
            - We have accumuated evidence of several ASM failures (one related to a an installation failure of the
            external wiring harness) that an 'Neutral Event including an Engine Stall, is hazardeuos with respect to
            the customer perception.
            - The ASM is not sold on the US market

            2) Why to treat an Unintended Neutral as a SEV 10 item?
            Per definition an 'Unintended Neutral' event is a 'Neutral Event' without warning

            2.1) OGC Position (non technical - Lawer position)
            - The OGC team does not have an issue in an randomly occuring 'Neutral Event'
            - The OGC team deary stated that the Failure Rate Increase (this relates to robustness of the product)
            over Life with repect to the Occurance and the increase in population is the critical path
            - The higher the Occurance Rate is the higher the likely hood of a Neutral Event assiocated dangereous
            driving operation will be and with this the Severity and the risk
            - The OGC team is concerned going with the new arciticture in mass production on the US market,
            having in mind that the 'Neutral State' is the transmission arcitecture driven 'fail safe?' state

            2.2) Transmission Arcitecture History/DPS6 Launch
            Attached please find an overview in how the DSG will be present on the US market
            - Europe the DSG is in production since 2003 followed by the MPS6




Produced Subject to a Confidential Protective Order                                                                 VGSS-00018106
                                                                                                             EXHIBIT 44-8
                Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 9 of 15 Page ID
                                                  #:6518

            - On the US market we do not have a large population of DSG in the field - very low volume from VW
            DSG's
            - We have evidence that VW had a recall of a number of transmissions with a potential 'Unitended
            Neutral' occuring with low volumes. There was no hazard event occuring
            - The DPS6 will be the first program launched with this arcitecture with mass production in 2010
            followed by the MPS6 in 2011

            2.3) Robustness Actions initiated (Technical Position)
            - We are intending to follow the OGC recommendation and consider the 'Unitended Neutral' Event as a
            SEV IO item and with this a CC
            - We have conducted a FTA outlining the sub-systems of high criticality - the external wiring
            harness/installation and connector are part of it on the Ford Side and the potential highers contributor -
            Please see the attached Pareto
            - It is the teams goal to cascade the SEV into the base transmission and the external wiring harnes
            system to raise the criticality of those system with respect to the installation of the product
            - We are persuing any effort to reduce the occurance of an 'Unintended Neutral' event to a so called
            'Broady Acceptable Level' which can only be the occurance rate of the conv. auto trans 'No Drive' event
            mentioned under item 1.1 which includes the external wiring harness system
            - We are asked by the OGC team to do any effort to reduce the Occurance assiocated to an increasing
            failure rate characteristic which represents the actual hazard

            In the nutshell this are the drivers why we are kindly asking you from the transmission side helping us in
            achieving a robust DPS6 B299N implementation.
            Thanks in advance. Please advise and comment/discuss.
            Regards
            Hennes


            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext. :49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of
            'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse 1, 50735 Koln
            Sitz der Gesellschaft:Koln
            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschaftsfohrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman
            H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider, Jurgen Stackmann




            From: Kawwas, George (G.V.)
            Sent: Mittwoch, 25. Juni 2008 21:07
            To: Stroven, Jeffrey (J.J.); Krieger, Angela (A.); Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak
            (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla,
            Bhaskar (BK.); Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes,




Produced Subject to a Confidential Protective Order                                                                 VGSS-00018107
                                                                                                            EXHIBIT 44-9
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 10 of 15 Page ID
                                                  #:6519

            Kenneth (KHR.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            You actually will need to move to a bolt on connector with a DC nut runner tied to the line to meet the
            CC requirements. Catching it at EOL should not be acceptable for a CC.

            Please ensure TCU engineering is on any further discussions and can defend the CC.


            George Kawwas
            Manager - EESE EDS Core, Component D&R
            Mobile: 313-805-4101
            Bldg 5, 3A043




            From: Stroven, Jeffrey (J.J.)
            Sent: Wednesday, June 25, 2008 3:01 PM
            To: Krieger, Angela (A); Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov';
            'thomas.braun@getrag.de'; 'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.);
            Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.);
            Kawwas, George (G.V.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Johann,
            TCU engineering needs to justify why this connection is critical connection. If TCU keeps it at critical
            the device will need to change to allow VO to process this reliably.

            Regards,
            Jeffrey J. Stroven
            Supervisor - Electrical Connection Systems
            EESE Core Connectors & Terminals
            Phone 313-805-6903




            From: Krieger, Angela (A)
            Sent: Wednesday, June 25, 2008 2:52 PM
            To: Stroven, Jeffrey (J.J.); Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov';
            'thomas.braun@getrag.de'; 'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.);
            Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.);
            Kawwas, George (G.V.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.); Krieger, Angela (A)




Produced Subject to a Confidential Protective Order                                                                 VGSS-00018108
                                                                                                            EXHIBIT 44-10
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 11 of 15 Page ID
                                                  #:6520

             Subject: RE: 58 W Kostal Connector - B299 critical connection


            Jeff,


            I do not know of any vehicle line in North America where the electrical connections to the PCM module
            and RCM modules are called by D&R activity as critical and cascaded to VO to put special measures
            ( like visual checks ) to ensure that the connections are done and no partial connections are leaving the
            plant. We do not have any special measures in the North American plants today to ensure that the
            connections to PCM or RCM are being done.

            This is the first time that we were told that the TCU electrical connection is called critical and we need
            to have special measures in the plant to buy off that no intermittent connection will leave the plant and
            go in the field.

            I already communicated the VO requirement for electrical connections:
            11
               All electrical circuits(connections) must be exercised via module self test and have its own fault code
            included in the Part II specification. 11

            The above requirement shows the way we can trace and prove out that the connection was done in the
            plant. An operator visual check cannot be traced and we cannot prove out that the connection was done.

            We can have a meeting this week with all the parties ifwe need to just to get everybody in the same
            page.


            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




            From: Stroven, Jeffrey (J.J.)
            Sent: Wednesday, June 25, 2008 2:38 PM
            To: Krieger, Angela (A); Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov';
            'thomas.braun@getrag.de'; 'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.);
            Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.);
            Kawwas, George (G.V.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Angela,




Produced Subject to a Confidential Protective Order                                                                  VGSS-00018109
                                                                                                             EXHIBIT 44-11
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 12 of 15 Page ID
                                                  #:6521

            A lever lock connector that is error proofed per you definition does not exist in the automotive industry.
            To created one would result in a spring load on the lever to cause mate force to exceed your ergo
            requirement of 75N maximum mate force on the lever. The only way to error proof for intermittent is to
            use sprig loaded hand mate connections. This would cause a change to require 3 - 6 connections to be
            made at this interface. Today we have other connections that are critical for function - Powertrain
            Control Module and Restraint Control Module, which are both lever lock designs which VO has been
            able to reliably make the connection on all of our vehicles. If you still want to pursue this, please set up
            a meeting with me at my desk and I can show you what we have and you can show me your concerns.

            Regards,
            Jeffrey J. Stroven
            Supervisor - Electrical Connection Systems
            EESE Core Connectors & Terminals
            Phone 313-805-6903




            From: Krieger, Angela (A)
            Sent: Wednesday, June 25, 2008 2:04 PM
            To: Stroven, Jeffrey (J.J.); Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov';
            'thomas.braun@getrag.de'; 'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.);
            Centlivre, Bill (William C.); D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.);
            Kawwas, George (G.V.); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.); Krieger, Angela (A)
            Subject: RE: 58 W Kostal Connector - B299 critical connection


            Jeff,

            We still need to look into the connector design to address the issue with the intermittent connection. We
            still have some time to address this issue. This program is a 201 IMY. I suggest to have a meeting with
            the connector supplier and understand what can be done.

            Vehicle Operations cannot accept a non error proofed critical connection which cannot be caught in the
            plant at EOL if connection is not done. VO cannot agree to buy off on intermittent critical connection
            with visual inspection. We cannot collect data that connection was done in the plant with visual
            inspection to prove out that no intermitted condition is going to occur in the field.




            Regards,
            Angela Krieger
            VO - Electrical Core Engineering
            U22x/P525 platform
            Cellular Phone: 313-805-6573
            Text pager: akrieger
            E-mail: akrieger@ford.com




Produced Subject to a Confidential Protective Order                                                                   VGSS-00018110
                                                                                                           EXHIBIT 44-12
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 13 of 15 Page ID
                                                  #:6522




            From: Stroven, Jeffrey (J.J.)
            Sent: Wednesday, June 25, 2008 12:07 PM
            To: Younis, Hisham (.); 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de';
            'Ken Luong'; Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.); Centlivre, Bill (William C.);
            D'Arrigo, Nino (N.); Zerona, Gary(.); Harris Reyes, Kenneth (KHR.); Kawwas, George (G.V.); Krieger,
            Angela (A); Salanta, Michael (M.); Price, Don (D.D.)
            Cc: Madej, Jeanette (J.)
            Subject: RE: 58 W Kostal Connector


            We are not going to proliferate this connector footprint to any other supplier. The design has a violation
            to the connector SDS. The Tyco part is currently released and usage requires a deviation beyond current
            usage included in the signed deviation.

            Regards,
            Jeffrey J. Stroven
            Supervisor - Electrical Connection Systems
            EESE Core Connectors & Terminals
            Phone 313-805-6903




            From: Younis, Hisham (.)
            Sent: Wednesday, June 25, 2008 12:00 PM
            To: 'Tim Woods'; Chitalia, Janak (J.C.); 'Alla Simonov'; 'thomas.braun@getrag.de'; 'Ken Luong';
            Kirchhoffer, Johann (J.); Tadikamalla, Bhaskar (BK.); Centlivre, Bill (William C.); D'Arrigo, Nino (N.);
            Zerona, Gary(.); Younis, Hisham (.); Harris Reyes, Kenneth (KHR.); Stroven, Jeffrey (J.J.); Kawwas,
            George (G.V.); Krieger, Angela (A); Salanta, Michael (M.); Price, Don (D.D.); Young, Kevin (K.);
            'Mumper, Guenther'
            Cc: Madej, Jeanette (J.)
            Subject: FW: 58 W Kostal Connector


            Hello All,
            please read the correspondence below from Leoni (the wiring supplier for the DPS6 transmission),
            please note the TP A snap feature, and the cover lock feature.
            All we are asking for is to ensure that it locks into position with the TPA engaged (This is entirely
            human factor dependent and cannot be designed out).
            There will always be the human factor effect on the continuity of the the circuit when intermittently
            connected, EOL, self diagnostics will be passed but may later fail due to vibration.
            I believe we need to sit down in a face to face meeting and discuss.
            Thanks.

             Sincerely




Produced Subject to a Confidential Protective Order                                                                 VGS5-0001811 l
                                                                                                           EXHIBIT 44-13
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 14 of 15 Page ID
                                                  #:6523


            Hisham Younis, Ph.D., C.R.E.
            FMA Technical Expert, Program Process Leader
            ECC, 2AF05,
            *: (313)322-3006
            e-mail: hyounis@ford.com




            From: Luong, Ken [mailto:ken.luong@leoni.com]
            Sent: Wednesday, June 25, 2008 11:41 AM
            To: Younis, Hisham (.)
            Cc: Kirzhner, Anatoliy
            Subject: 58 W Kostal Connector



            Hello Hisham,



            Please find attached drawings of the 58 Way connector Getrag specified for use on transmission harness.


            Comparing to Delphi and Tyco connectors, this Kostal connector has better TPA design that ensures
            terminals locked in position.

            If you have further question about technical design details of Kostal connector, please contact our
            application specialist Anatoliy (Tony) Kirshner.



            Best Regards,

            Ken Luong

            Wiring Design Engineer

            LEONI Wiring Systems, Inc.

            47632 Halyard Drive Suite A, Plymouth, MI 48170

            Phone: 1 (734) 414-5213, Fax: 1 (734) 453-7209

            http://www.1 eoni. com




Produced Subject to a Confidential Protective Order                                                               VGSS-00018112
                                                                                     EXHIBIT 44-14
               Case 2:18-ml-02814-AB-FFM Document 199-25 Filed 02/26/19 Page 15 of 15 Page ID
                                                  #:6524




Produced Subject to a Confidential Protective Order                                         VGSS-00018113
